Exhibit 10.1
NIC INC. 2006 AMENDED AND RESTATED
STOCK OPTION AND INCENTIVE PLAN


Amendment No. 1 to
2013 Performance-Based Restricted Stock Agreement


This Amendment No. 1 (this “Amendment”) to the 2013 Performance-Based Restricted
Stock Agreement (the “Agreement”) is entered into by and between NIC Inc., a
Delaware corporation (the “Company”) and William F. Bradley, Jr. (“Mr.
Bradley”).


WHEREAS, the Company and Mr. Bradley previously executed that certain 2013
Performance-Based Restricted Stock Agreement (the “Agreement”), pursuant to
which Mr. Bradley was awarded 18,842 shares of performance-based restricted
stock (the “Shares”), scheduled to vest on February 5, 2016, upon a
determination by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company that the applicable performance terms and conditions
have been satisfied during the period from January 1, 2013 through December 31,
2015 (the “Performance Period”);


WHEREAS, Mr. Bradley is retiring from the Company, effective December 31, 2015,
and thus will have been employed by the Company throughout the entire
Performance Period;


WHEREAS, the terms of the Agreement call for the forfeiture of unvested
performance-based restricted shares in the event that Mr. Bradley does not
remain in continuous service with the Company prior to the date when the
Committee determines whether the applicable performance-based terms and
conditions of the Agreement have been satisfied; and


WHEREAS, in consideration of Mr. Bradley’s many years of dedicated service to
the Company, his willingness to periodically, on an as-needed basis, meet with
and provide guidance to the Company post-retirement and the fact that he was
employed during the entirety of the Performance Period, the Committee has
reviewed the costs to the Company and determined that it is appropriate and in
the best interests of the Company and its stockholders to amend the Agreement to
waive the condition that Mr. Bradley remain in continuous service with the
Company through the applicable vesting date and to allow the Shares to vest if,
and to the extent that, the applicable performance terms and conditions are
determined by the Committee to have been satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of Mr. Bradley’s many years of dedicated service
to the Company, his willingness to periodically, on an as-needed basis, meet
with and provide guidance to the Company post-retirement and his contributions
to the Company during the Performance Period, the parties agree hereto as
follows:
 
The Company hereby waives the service-based condition associated with the Shares
held by William F. Bradley, Jr. set forth in Section 2 of the Agreement, and
such Shares (together with any notational dividend shares) shall vest if, and to
the extent that, such award's performance terms and conditions are determined by
the Committee to have been satisfied.  Except as amended hereby, the Agreement
shall remain in full force and effect.


*                      *                      *


This Amendment No. 1 to the Agreement has been executed and delivered to the
parties hereto effective as of December 23, 2015.
 
 

  NIC, INC.         By: /s/ Stephen M. Kovzan   Name: Stephen M. Kovzan   Title:
Chief Financial Officer

 
 

  GRANTEE         By: /s/ William F. Bradley, Jr.   Name: William F. Bradley,
Jr.